 
Exhibit 10.2




Summary of Dennis McGuire Employment Arrangement




In January 2011, the Board of Directors (the “Board”) of Ecosphere Technologies,
Inc. (the “Company”) approved a new employment arrangement for Mr. Dennis
McGuire.  He receives his old salary of $250,000 per year which shall increase
to $450,000 upon the Company receiving an overhead fee under the non-binding
licensing term sheet with a proposed licensee (the “Proposed Licensee”) assuming
the transaction closes (the “EES Transaction”).  If the Proposed Licensee
doesn’t accept the first two Ozonix units to be delivered under a definitive
agreement with the Proposed Licensee (a “Definitive Agreement”), the salary will
revert back to $250,000 until such time as the Company or EES enters into a
comparable agreement.


Mr. McGuire is eligible to receive a performance bonus.  The Board will annually
establish performance targets consisting of three levels and if met pay Mr.
McGuire a bonus with the middle level equal to 75% of base salary in effect on
December 31st and the other two percentages to be established by the Board.


During the term of Mr. McGuire’s employment with the Company, upon the sale of
all or substantially all the assets not in the ordinary course of business
and/or the licensing of technology in which Mr. McGuire was an inventor, the
Company shall pay Mr. McGuire a bonus equal to 4% of the total compensation
received by the Company (which includes wholly-owned subsidiaries) these
transactions.  The payments shall continue as long as the Company receives
payments.


In connection with the EES transaction, if it closes Mr. McGuire shall receive a
bonus of 4% of the manufacturing profit of the Company from payments made by EES
and 4% of royalties received by the Company.  The payments shall continue as
long as the Company receives payments.


The Company granted Mr. McGuire 9,000,000 non-qualified options exercisable at
$0.4799 per share over a five-year period.  Of the options, 3,000,000 options
will vest at the time of execution of a Definitive Agreement, and the balance
will vest in equal increments each June 30 and December 31, over the term of the
Definitive Agreement.  The vesting will be accelerated if the Proposed Licensee
increases its order to twice the minimum in the Definitive Agreement.











